i significant index nos and department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division july in rez company date1 date2 date3 dear this is in reply to your requests of date for a waiver of the minimum_funding_standard for the plan_year beginning date for the above- referenced plan and date for waivers of the percent and percent excise_taxes on the uncorrected funding deficiency the information furnished indicates that the company filed a petition for reorganization under chapter of the u s bankruptcy code in bankruptcy court on date1 and that subsequently on date2 the assets of the company were sold in an asset sale the information also indicates that an agreement was reached with the pension_benefit_guaranty_corporation pbgc on date3 to terminate the plan with a plan termination_date of date2 the pbgc is now statutory trustee of the plan the information furnished failed to demonstrate that the hardship was temporary and a denial of your request for a funding waiver was proposed and a conference of right was offered you in anticipation of a final denial of your request for the funding waiver subsequently requested waivers of the percent excise_tax under section a of the internal_revenue_code code and the percent excise_tax under sec_4971 of the code and requested a conference of right t n s t e r r u t o r e e e o a telephone conference was held on date at the conference you accepted our position that you did not meet the statutory requirements for a funding waiver for the plan therefore our tentative denial of your request for a funding waiver for the plan_year beginning date is now final with respect to your request of date for a waiver of the percent excise - taxes on the uncorrected funding deficiency this letter constitutes notice that with respect to the above-named defined benefit pension_plan waivers of the percent excise_tax under sec_4971 of the code have been granted for the excise_taxes that would otherwise apply with respect to the plan years beginning date and date the waivers of the percent excise_tax have been granted in accordance with section b of the employee_retirement_income_security_act_of_1974 erisa the amount for which these excise_tax waivers have been granted is equal to percent of the contribution which would otherwise be required to reduce the balance of the funding_standard_account to zero as of the end of each of the applicable_plan years for which a waiver is granted to the extent such deficiency has not been corrected of course because we have waived the excise_tax for these three years the penalties and interest associated with respect to the excise_taxes under sec_4971 of the code will be zero with respect to your request of date for a waiver of the percent excise_taxes on the uncorrected funding deficiency there is no statutory provision similar to section b of erisa that permits us to waive the excise_tax of section a of the code accordingly your request for waivers of the applicable percent excise_taxes under section a of the internal_revenue_code has been denied this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copv of this letter is also being sent to the manager employee_plans classification in letter should be furnished to the enrolled_actuary for the plan acopy of this if you have any questions on this matter please contact sincerely norman greenberg manager employee_plans actuarial group
